Citation Nr: 0511920	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of frostbite 
and numbness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which service connection for 
frostbite residuals, hearing loss, and tinnitus was denied.  
The veteran voiced disagreement with these determinations in 
November 2002.   In September 2003, a rating decision was 
issued by which service connection was established for 
hearing loss and tinnitus, thus satisfying the veteran's 
disagreement with the denial of service connection for these 
disabilities.  A statement of the case (SOC) was also issued 
that month for the remaining issue, residuals of frostbite.  
The veteran perfected his appeal of this issue in November 
2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records do not show complaints of or 
treatment for frostbite.  

3.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of a residual of a cold injury.


CONCLUSION OF LAW

Residuals of frostbite and numbness were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records have been thoroughly 
reviewed.  The records are void of treatment for frostbite.  
The veteran's January 1971 report of medical examination for 
separation does not contain a diagnosis of a residual of 
frostbite and shows that his head, face, and extremities were 
clinically evaluated as normal.   (The Board notes that the 
typed information on the examination report of record is not 
centered and the notations, as revealed by the numbered 
annotations, are one line down).  The veteran does not assert 
that he was actually treated for frostbite, but instead 
indicates that he was exposed to extreme cold while in 
service.  A statement from a fellow service man confirms that 
the veteran was exposed to extreme cold and high wind while 
in service.

The veteran was afforded a VA examination in July 2003.  The 
report shows the veteran gave a history of exposure to 
extreme cold while in service, but the examiner, after 
examining the veteran, indicated that there was no evidence 
of residuals of a cold injury of the face, hands, or feet.  
Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  While the veteran has asserted 
entitlement to service connection for residuals of frostbite, 
the VA evidence of record does not sustain such a diagnosis.
 
Absent competent, probative medical evidence of a current 
chronic disability, a prerequisite in service connection 
claims, the veteran's claim of entitlement to service 
connection for residuals of frostbite and numbness must be 
denied.  As the preponderance of the evidence is against this 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002). 

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability as a residual of exposure to extreme cold 
while in service

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed this 
claim in July 2001, and prior to initial adjudication, he was 
notified by a letter of the principles of service connection, 
to include the necessity of a currently diagnosed disability.  
He was requested to identify all places of treatment for the 
claimed condition.

In December 2003, the veteran was again sent a letter in 
which the principles of service connection were clearly 
defined.  He was further advised that while VA would request 
evidence on his behalf, it was ultimately his responsibility 
for providing the evidence to support his claim.  The letter 
informed him that VA would obtain all records maintained by 
Federal agencies and would make reasonable efforts to get 
private records but that he was responsible for giving VA 
enough information about all records so that requests could 
be made.  He was informed that he should send what was 
needed, and thus may be considered advised to submit any 
pertinent evidence in his possession.  

Given the foregoing letters, together with the information 
provided in rating decisions and the SOC, all of which 
explained the criteria for awarding the benefit sought and 
the rationales for the RO's conclusions, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  As such, the Board 
considers the VA's notice requirements have been met in this 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  As the veteran has not submitted probative, 
competent medical evidence of a current disability, a VA 
examination was not mandatory in the instant case.  See 
Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Regardless, the veteran was afforded a cold injury 
examination in July 2003 and the resulting report is of 
record.  His service medical records, personnel records, and 
a lay statement submitted in support of this claim have also 
been associated with his claims folder.  The veteran has not 
identified or properly authorized the request of any 
additional evidence.  As such, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 
  

ORDER

Service connection for residuals of frostbite and numbness is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


